Citation Nr: 0729587	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-34 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1972 to August 
1979, including service in the waters off Vietnam.  This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for non-Hodgkin's lymphoma (NHL) and peripheral 
neuropathy.  

During the pendency of this claim, the veteran was granted 
entitlement to total disability compensation based on 
individual unemployability, effective in April 2004.  The 
veteran did not disagree with any aspect of this grant of 
TDIU, and no issue regarding TDIU is before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran received a meritorious unit commendation for 
participation in Operation Frequent Wind, conducted in 
Vietnam and in the waters off Vietnam.

2.  The medical evidence establishes that a diagnosis of  
non-Hodgkin's lymphoma has been assigned. 

3.  There is no medical evidence that the veteran has a 
current diagnosis of peripheral neuropathy or residuals of 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's 
lymphoma have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 
& Supp. 1116); 38 C.F.R. § 3.313 (2007).  

2.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for non-Hodgkin's lymphoma, for which he is being 
treated, and for peripheral neuropathy, which he alleges was 
diagnosed in service.

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO issued to the veteran in December 
2003.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The letter advised the veteran to submit medical 
records, his own statements, or statements from individuals 
who observed relevant facts.  This information was sufficient 
to advise the veteran to provide any evidence in his 
possession that pertained to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claim for service connection which is denied in this 
decision, because, no disability rating or effective date for 
service connection will be assigned.  As to the claim granted 
in this decision, the veteran will have the opportunity to 
disagree with the effective date assigned for the award or 
the evaluation when the RO implements this decision.  It 
would be adverse to the veteran's interests to Remand the 
claim to provide the veteran with such notice rather than 
granting the claim for service connection at this time.  
Proceeding with the appeals at this time does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, information 
from a medical reference book, and the veteran's testimony at 
his hearing before the RO in August 2005 are of record.  
Additionally, the veteran was afforded VA examinations in 
connection with his claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  

Criteria governing entitlement to service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.   Service connection may be 
granted when a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and medical evidence relates the 
symptomatology to the veteran's present condition.  38 C.F.R. 
§ 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Alternatively, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam Era (from January 9, 1962 to May 7, 1975), and has 
one of the following diseases, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of such service.  The 
diseases include non-Hodgkin's lymphoma (NHL).  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  However, for purposes of 38 C.F.R. § 3.313, which 
governs the presumption of service connection for NHL, the 
veteran is not required to establish exposure to herbicides 
or visitation on the shores of Vietnam.

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).



1.  Claim for service connection for NHL

Under 38 C.F.R. § 3.313, service connection may be presumed 
for a veteran who served in Vietnam or in the waters off 
Vietnam during a period of war and who develops NHL.  The RO 
denied service connection for NHL on that basis that the 
veteran did not prove exposure to herbicides, and that the 
veteran served only in the waters off Vietnam, but did not 
set foot in Vietnam.  However, the presumption of service 
connection for NHL in 38 C.F.R. § 3.313 does not require that 
the veteran establish exposure to herbicides.  See M21-1-MR, 
Part IV, Subpart ii, ch. 1, Section H, para. E (2007).  
Moreover, this regulation specifically states that Vietnam 
service in the waters offshore, without visitation on the 
shore, is sufficient to trigger the presumption.  38 C.F.R. 
§ 3.313; M-21-MR at para. E.

The veteran has submitted evidence establishing that he had 
combat service in December 1974 and that he was recommended 
for a Combat Action Ribbon for his participation in Operation 
Frequent Wind, which was conducted in Vietnam and in the 
waters off Vietnam.  The veteran's DD 214 reflects that the 
veteran received a Meritorious Unit Commendation for 
participation in Operation Frequent Wind.  This is sufficient 
to show that the veteran had service in the waters off 
Vietnam.  

The veteran has met the regulatory criteria for service 
connection for NHL, and the claim is granted.

2.  Claim for service connection for peripheral neuropathy

The veteran contends that he is entitled to peripheral 
neuropathy because that disorder was diagnosed in service.  
However, no diagnosis of peripheral neuropathy was assigned 
at the time of VA examinations conducted in July 2004 or 
August 2004.  The evidence associated with the claims file, 
in addition to the July 2004 and August 2004 VA examination, 
includes the report of VA examination conducted in November 
2002, VA Vocational Rehabilitation records dated in April 
2004, extensive VA outpatient records dated from November 
2002 through May 2004 (22 pages), and October 2004 to January 
2006 (44 pages), and from January 2006 to February 2006 (11 
pages).  These clinical records are devoid of any notation 
about treatment or diagnosis of peripheral neuropathy or any 
reference to peripheral neuropathy.  

The veteran did not discuss a diagnosis of peripheral 
neuropathy or a history of peripheral neuropathy during his 
hearing before the RO in August 2005.  The veteran has 
submitted several statements, but has not provided any 
information that he is being treated for peripheral 
neuropathy, and he has not identified any provider who 
currently treats him for peripheral neuropathy.

The veteran has stated that he is entitled to service 
connection for peripheral neuropathy because that diagnosis 
was assigned while he was in service.  However, there is no 
current medical evidence that a diagnosis of peripheral 
neuropathy continues to be assigned, and there is no evidence 
that the veteran has a current residual of any diagnosis of 
peripheral neuropathy assigned during his service.   

The veteran submitted several statements in connection with 
this claim, and testified at a hearing before the RO.  
Significantly, the veteran did not state or testify that he 
currently has peripheral neuropathy or any residual thereof.  
 
Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Regardless of 
whether the veteran manifested peripheral neuropathy during 
his service, an award of service connection may be granted 
only where there is a current disability.  In the absence of 
medical evidence that the veteran has a current disability 
due to peripheral neuropathy, service connection cannot be 
granted for that disorder.

As there is no medical evidence that the veteran has a 
current diagnosis of peripheral neuropathy, the preponderance 
of the evidence is against the claim for service connection 
for that disorder.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
peripheral neuropathy must be denied.  


ORDER

The claim for service connection for non--Hodgkin's lymphoma 
is granted.

The appeal for service connection for peripheral neuropathy 
is denied.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


